*211OPINION.
Littleton:
From the evidence submitted, the Board is of the opinion that the American School Citizenship League was during the year 1921 an association organized and operated exclusively for educational purposes. No part of the net earnings of the League inured to the benefit of any private stockholder or individual. The contribution of $4,000 made by petitioner to this League in the year 1921 was therefore a proper deduction from her gross income.

Judgment will be entered on lb days1 notice, under Bule 50.